DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 5, the claims are directed to a mechanical adjustment assembly and a method for adjusting a position of a first part with respect to a second part comprising a first bellows between the first and second parts, wherein the tilt of at least one of the first part and the second part around an axis perpendicular to the vertical axis is adjusted.  However, the specification discloses on page 23 that there are three bellows 71 are used to tilt at least one of 
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 04331834 in IDS and corresponding to the action by the European Patent Office in IDS) in view of Shibukawa et al. (Shibukawa) (JP 2009-260138 in IDS, Google translation provide with the previous Office Action, the page numbers refer to translation).
Regarding claim 1, Inoue discloses mechanical adjustment assembly (Fig. 12) for adjusting a vertical position of a first part (12, 30) of a series of mechanically linked components (Fig. 2) with respect to a second part (22, 13) of the series of mechanically linked components (Fig. 2), wherein said mechanical adjustment assembly comprises a first bellows (25), a second bellows (29) and a conduit (30a,) wherein the conduit interconnects said first and second bellows for forming a hydraulic system (para 0008), wherein said first bellows is arranged between said first part and said second part of said series of mechanically linked components 
Regarding claim 2, Inoue discloses wherein the second bellows is provided with a drive unit, arranged to compress or expand the second bellows for actuating the first bellows, wherein said drive unit comprises a motor (piezoelectric body 23, Fig. 2, para 0010).
Regarding claim 5, Inoue discloses method (Fig. 2) for adjusting a vertical position of a first part (12, 30) of a series of mechanically linked components (Fig. 2) with respect to a second part (13, 22) of the series of mechanically linked components (Fig. 2), comprising:  providing a mechanical adjustment assembly comprising a first bellows (25), a second bellows (29) and a conduit (30a) wherein the conduit interconnects said first bellows and said second bellows for .

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuoe in view of Shibukawa et al. as applied to claims 1 or 5 above, and further in view of Kwan (2008/0212083).
.
Allowable Subject Matter
Claims 7-9, 12-14, 16-24 are allowed.
In response to applicant’s filing of terminal disclaimer, the double patenting rejection is withdrawn.
The reasons for allowance of claim 7 are included in the previous Office Action of Aug. 18, 2020.
Remarks
During reconsideration of the claims in view of the Japanese reference cited on IDS, claims 1-3, 5 and 6 were rejected using the reference and under 35 U.S.C. 112(b).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notte, IV et al. (2015/0008342) teaches a mechanical adjustment assembly comprising a first part (10), a second part (2), and a mechanical adjustment assembly comprising:  a first bellows (8), a second bellows (6) and a conduit (7).  However, Notte, IV et al. does not disclose tilting of at least one of the first part and the second part by the mechanical adjustment assembly.  Notte, IV et al. also does not disclose the mechanical adjustment assembly between the first part comprising at least the exposure apparatus and the second part comprising at least the substrate support module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	June 5, 2021